Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                             Case No.: 9:18-cv-81251-REINHART


   WYNDHAM VACATION OWNERSHIP,
   INC. a Delaware corporation; WYNDHAM
   VACATION RESORTS, INC., a Delaware
   corporation;     WYNDHAM       RESORT
   DEVELOPMENT CORPORATION, an
   Oregon       Corporation; and   SHELL
   VACATIONS, LLC, an Arizona limited
   liability company,

         Plaintiffs,                           AMENDED JOINT SCHEDULING AND
                                                   CONFERENCE REPORT
   v.

   US CONSUMER ATTORNEYS, P.A., a
   Florida professional corporation; HENRY
   PORTNER, ESQ. an individual; ROBERT
   SUSSMAN, an individual; PLUTO
   MARKETING INC., a Nevada corporation;
   and 1PLANETMEDIA INC, a Nevada
   corporation;      JOHN    DOES     #1-50;
   NEWTON GROUP TRANSFERS, LLC, a
   Michigan limited liability company; THE
   NEWTON GROUP, ESA LLC, a Michigan
   limited liability company; INTERVAL
   BROKER DIRECT, LLC, a Michigan
   limited liability company; NEWTON
   GROUP EXIT, LLC, a Florida limited
   liability company; and DC CAPITAL LAW
   FIRM, LLP, a Washington D.C. limited
   liability partnership,

         Defendants.
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 2 of 16



               AMENDED JOINT SCHEDULING AND CONFERENCE REPORT

          The Parties submit this Amended Joint Scheduling and Conference Report in response to

   this Court’s instructions at the Status Conference dated May 22, 2019 [DE 102; DE 110] after

   conducting telephonic meetings of the parties regarding same on June 5th and 7th, 2019, and

   pursuant to S.D. Fla. L.R. 16.1 and 26.1, the parties state:

      1. Estimated Valuation of the Case from the Perspective of Plaintiffs and Defendants:

          a.      Plaintiffs’ Statement

          Plaintiffs are seeking to recover Defendants’ profits, any damages sustained by the

   Plaintiffs, and the costs of the action, including, without limitation, exemplary (treble) damages

   and corrective advertising. See generally 15 U.S.C. § 1117(a). Plaintiffs cannot make a precise

   calculation at this juncture as Defendants have not yet identified their Wyndham Owner (as that

   term is used in the Complaint) clients, and, in order to make such calculations, Plaintiffs will

   need discovery from the Defendants including, among other things, all monies charged and paid

   to Defendants by Wyndham Owners for their purported services (for purposes of assessing

   Lanham Act disgorgement damages), as well as the identify of all of Defendants’ customers that

   were also Wyndham consumers (for purposes of assessing damages for claims sounding in tort),

   amongst other things; while Wyndham is able to identify some of the Defendants’ Wyndham

   Owner Clients (and provided a list of same to the Defendants on June 7th, 2019, after Defendants

   initially disputed that Wyndham was required to disclose the entire list of names during the June

   5th, 2019 initial telephone conference), Wyndham’s knowledge is limited solely to those

   Wyndham Owners on who’s behalf Defendants have sent letters. Wyndham is unable to identify

   Wyndham Owners that have retained Defendants, but for whom no letter has been sent by

   Defendants “claiming” that Wyndham Owner without discovery. Wyndham is further unable to

                                                    -2-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 3 of 16



   determine from whence such referrals were made – e.g. whether the USCA clients were referred

   by one of the Newton Defendants, 1 Planet, or a non-party. As an initial matter, based upon

   delinquent accounts, Wyndham anticipates that its monetary damages related to the breach of

   contracts alone will be in excess of $1,000,000.

          b.      Newton Defendants’ Statement

          The Newton Defendants value Plaintiffs’ case at $0.00.

          c.      USCA Defendants’ Statement

          Defendants USCA, Portner, Sussman, 1Planet Media, and Pluto Marketing (“USCA

   Defendants”) value Plaintiffs’ case at $0.00. The USCA Defendants have previously filed an

   Answer and Affirmative Defenses to the Amended Complaint. The USCA Defendants contend

   in their affirmative defenses, inter alia, that the Plaintiffs will be unable to identify any

   individual “victims” of the USCA Defendants’ purported conduct, or that the USCA Defendants’

   advertisements by themselves harmed the Plaintiffs in any way. The USCA Defendants contend

   that their affirmative defenses are well pled and will result in no liability for the USCA

   Defendants.

          d.      Defendant, DC Law’s, Statement

          DC Capital Law Firm, LLP (“DC Law”) value Plaintiffs’ case at $0.00.

      2. Supplemental Disclosures pursuant to Fed. R. Civ. P. 26(a)(1):

          Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) have already occurred. The parties

   may supplement as necessary and reasonable in accordance with the Federal Rules of Civil

   Procedure.




                                                  -3-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 4 of 16



      3. Subjects on which Discovery may be Needed:

          A.      Plaintiffs

          The Plaintiffs plan to seek discovery, including, without limitation, document and ESI

   discovery, concerning the facts and legal conclusions in its Complaint, and to rebut the facts and

   legal conclusions in the Defendants’ forthcoming Answer and Affirmative Defenses. Such

   issues are expected to include, without limitation, the Defendants’ alleged violation of the

   Lanham Act, 15 U.S.C. § 1125(a)(1), the Defendants’ alleged tortious interference of Plaintiffs’

   contractual relations with their customers, Defendants’ alleged violations of the Florida

   Deceptive and Unfair Trade Practices Act, alleged civil conspiracy on the part of all of the

   Defendants, Defendants’ alleged violation of the Florida Vacation Plan and Timesharing Act,

   Defendants’ alleged tortious interference with Plaintiffs’ current and prospective business

   relationships, claimed damages, and right to injunctive relief. Relevant documents are expected

   to include Defendants’ financial documents, Defendants’ advertising and marketing, Defendants’

   financial transactions and bank records, Defendants’ contracts (with each other, Wyndham

   Owners, or with other timeshare exit companies), Defendants’ marketing agreements,

   Defendants’ communications with Wyndham Owners, Defendants’ internal communications,

   Defendants’ communications amongst each other and with other companies related to timeshare

   “exit” or cancellation, and other presently unknown Defendants’ communications.

          B.      Newton Defendants

          The subjects on which Discovery will be needed includes those listed below as well as

   those that may arise during the discovery phase of this action.

       • Plaintiffs’ contention that approximately three thousand timeshare contracts between

           Plaintiffs and Wyndham timeshare owners were tortiously interfered with;

                                                   -4-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 5 of 16



      • each of the 3,000 contracts Wyndham alleges has been breached and tortiously interfered

         with;

      • the legitimacy, duration, origination, scope, terms, conditions and policies and procedures

         of Wyndhams' alleged Ovation Program;

      • Plaintiffs' policies and procedures regarding their timeshare sales, loan originations,

         maintenance fees, hardship program, any other program Plaintiff has that permits

         timeshare owners to relinquish timeshares; defaulting timeshare owners for nonpayment,

         foreclosures, reporting defaults to credit agencies, reselling timeshares that Plaintiffs'

         take back from timeshares owners who have allegedly breach timeshare contracts,

         supervision   of   sales   representatives,   and   compensation   incentives   to   sales

         representatives; points-based timeshares and deeded timeshares;

      • Plaintiffs sales revenue and profits from reselling timeshares that Plaintiffs have taken

         back from timeshare owners who have allegedly breached timeshare contracts;

      • Plaintiffs communications with timeshare owners who have allegedly breached timeshare

         contracts;

      • Each timeshare owner's position on whether he/she was defrauded by the Newton

         Defendants;

      • Each timeshare owner's position on whether he/she used the Newton Defendants as their

         agent;

      • Whether Plaintiffs' entire sales practices are oppressive and fraudulent, as suggested by

         the Missouri Better Business Bureau in its July 2018 study of timeshare resort sales

         practices;


                                                 -5-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 6 of 16



      • Plaintiffs' employees and former employees who have blown the whistle on Plaintiffs'

         fraudulent sales practices;

      • Complaints of any nature made by timeshare owners to Plaintiffs regarding the

         timeshares owners who have allegedly breached their timeshare contracts;

      • Complaints of any nature made by employees in relation to Plaintiffs' practice of

         damaging timeshare owners credit;

      • The agreements between Plaintiffs and any defendant in this action;

      • The transactions between Plaintiffs and any defendant in this action;

      • The transactions between Plaintiffs and any timeshare owner who has hired any

         defendant in this action to act as their agent to relinquish their timeshare ownership;

      • The applicable statute of limitations for each cause of action as it relates to Plaintiffs'

         alleged damages, etc.;

      • Plaintiffs’ promotion and notification of its alleged Ovation program, as well any other

         program that Plaintiffs have created that could enable a timeshare owner to relinquish a

         timeshare contract including without limitation a hardship program;

      • Plaintiffs' records regarding the statistics it maintains in relation to a timeshare owners

         age, income, timeshare use, defaults, maintenance fees, foreclosures, among other

         things;

      • Plaintiffs' policies stating the bases upon which they decide whether to permit a timeshare

         owner to relinquish a timeshare contract;

      • Documents establishing that Plaintiffs have done business over the years with various

         timeshare exit companies including the Newton Defendants;


                                                 -6-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 7 of 16



       • Plaintiffs’ financial statements to ascertain the extent of their allegations of lost revenue

           and good will;

       • All allegations in Plaintiffs' amended complaint, all affirmative defenses relating thereto,

           as well as allegations and defenses relating to prospective counterclaims and cross-

           claims that may be filed.

          C.      USCA Defendants

          The Defendants plan to seek discovery, including document discovery, concerning the

   facts and legal conclusions in its Answer and Affirmative Defenses (as amended), and regarding

   the facts and legal conclusion in the Plaintiffs’ Complaint (as amended).         Such issues are

   expected to include, without limitation, the factual basis for Plaintiffs’ claims, the Plaintiffs’

   unscrupulous, high pressure sales tactics; acts of third parties affecting liability and damages;

   identity and number of contracts allegedly subject to interference, the amount of damages

   claimed, and failure to mitigate any damages.

          D.      Defendant, DC Law

          DC Law intends to seek discovery by means of document requests, party and nonparty

   dispositions, subpoenas for documents and depositions, interrogatories, and requests for

   admissions, in each case concerning the claims and defenses involving DC Law, including but

   not limited to Plaintiffs’ allegation that approximately 365 of contracts that were tortiously

   interfered with by DC Law; deposition of sales agents who sold Wyndham timeshare owners

   who were clients of DC law, including but not limited to policies and practices of Wyndham in

   the sale of timeshares, and bonus structure for sales, upgrades, and/or financing; depositions of

   Wyndham timeshare owners to demonstrate that Plaintiffs’ claims lack merit because (among

   other things) these consumers were neither misled by DC Law advertising nor harmed by DC

                                                   -7-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 8 of 16



   Law’s legal services, but to the contrary these consumers willingly and lawfully engaged DC

   Law as their agent in an effort to exit ownership of Wyndham timeshare; Plaintiffs’ advertising

   and sales practices; Plaintiffs’ Ovation program, including but not limited to the Wyndham’s

   timeshare owners knowledge, promotion, and fees charges to participate; Plaintiffs’ financial

   statements to ascertain the extent of their allegations of lost revenue and good will; discovery of

   subjects in the First Amended Complaint concerning other Defendants relevant to the DC Law’s

   claims and defenses.

      4. Limiting Discovery on Particular Issues through Stipulation:

          The parties do not agree to limit discovery, by stipulation or otherwise, at this time.

      5. Document Discovery Needed:

   Requests for Production or Inspection:

          Plaintiffs and Defendants have served and will serve requests for production and

   inspection and third-party document subpoenas accordingly, as per the Local Rules and the

   Federal Rules of Civil Procedure.

   Written Interrogatories:

          Plaintiffs and Defendants have served and will serve written interrogatories in accordance

   with the Federal Rules of Civil Procedure.

   Requests for Admission:

          Plaintiffs and Defendants will serve requests for admission per the Federal Rules of Civil

   Procedure.




                                                   -8-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 9 of 16



      6. Phased Discovery:

          The Newton Defendants suggested and would prefer that discovery be managed, first, in

   regards to the issues of liability and, second, to damages. Plaintiffs would not agree to phased

   discovery at this time.

          The parties acknowledge that (1) the Court intends to issue a discovery management

   order and (2) the previous stipulation and order staying the proceedings was not lifted until late

   May 2019, and that certain discovery served by the parties prior to the stipulation and order to

   stay was not responded to. The parties agree that the discovery requests that were served prior to

   entering the stay will be responded to by July 25, 2019.

          Further, Wyndham emailed two lists containing a total of 3,000 names to Defendants on

   June 7, 2019. Wyndham’s lists are earmarked as containing the names of Wyndham timeshare

   owners for which Wyndham received letters from USCA or DC Capital. Wyndham has not

   produced a list or any names earmarked as containing names of timeshare owners who have

   engaged a Newton Defendant because, according to Wyndham, it only has knowledge of those

   Defendants which sent letters to Wyndham indicating that particular Defendant has been retained

   by an individual Wyndham Owner. Wyndham has requested that all Defendants review the 3,000

   names listed to determine how many were customers of each Defendant, which Wyndham

   believes was the instruction of the Court at the May 22, 2019 status conference.

          The Parties agree that Defendants will use best efforts to process the lists as soon as

   possible for the purpose of identifying the names and determining whether they were in fact

   customers of a Defendant. Defendants have agreed that they will endeavor to do so by July 8,

   2019, or as soon thereafter as they may reasonably process all 3,000 names. To the extent

   possible, the Newton Defendants will roll out names as it is able to do so.

                                                   -9-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 10 of 16



      7. Disclosure, Discovery, or Preservation of Electronically Stored Information:

           The parties agree that the Federal Rules of Civil Procedure and the Local Rules of the

   Southern District of Florida will apply in regard to the disclosure, discovery, and preservation of

   electronically stored information. Further information regarding electronically stored

   information, as it pertains to this case, is delineated as follows:

           (a)     The main documents and information sought will relate to (but not be limited to)

                   the discovery subjects outlined in Paragraph 3 of this Report;

           (b)     The Newton Defendants estimate that the cost of electronically stored information

                   will be substantial and could easily be millions of dollars in terms of accumulated

                   time and third party vendors; however, the parties are unable at this time to

                   specify the cost of electronically stored information; and

           (c)     The parties have agreed to the implementation of an ESI Protocol, which calls for

                   the production of ESI in native form to the extent practicable. The parties

                   acknowledge that this will require confidentiality designations and bates

                   numbering to be included with the native files as a specific associated .dat or

                   “load” file such that the platform utilized to review the ESI will be capable of

                   denoting which files are designated confidential and what the bates numbers of

                   those documents are. In other words, each native file will be accompanied by a

                   .dat file designating the beginning and ending bates numbers of that native file,

                   and the confidentiality designation of that native file (if any). To the extent special

                   software is required to open certain file types (e.g. .dwg, .sql, etc.), the parties

                   agree to either produce these files in a reviewable format such as .TIFF or .pdf

                   (image) and .dat (or “load file”) in accordance with the below, or to produce

                                                    -10-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 11 of 16



               viewing software by which to access such file types. This agreement does not

               include documents which require redaction, which, by their nature, must be

               produced in a .TIFF and .dat format. The “metadata” or embedded document

               information which shall be included in any such .dat fields (other than those

               accompanying native files) are as follows:

               a.     Email From

               b.     Email To

               c.     Email CC

               d.     Email BCC

               e.     Email Subject

               f.     Attachments

               g.     Beginning Bates Number

               h.     End Bates Number

               i.     Date & Time Sent

               j.     Date & Time Received

               k.     Date & Time Last Modified

               l.     Date & Time Created

               m.     Date & Time Last Printed

               n.     File Name

               o.     “File Path” or similar metadata otherwise indicating the full file string

                      name (e.g. C:\Users\Public\FileName.ext)

               p.     Custodian

               q.     DeDuped Custodian

                                              -11-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 12 of 16



                  r.     Author

                  s.     Confidentiality Designation

                  t.     Relational Data – e.g. “Group Identifier,” “Parent IDs/AttachIDs,” or

                         other similar metadata which denotes the family members of an individual

                         document (i.e. the associated attachments or “children” to an email; or the

                         associated email or “parent” to attachments).

          (d)     The parties have agreed that a clawback agreement be included within the

                  Confidentiality Agreement, which the parties have submitted.

      8. Depositions:

          The parties may depose relevant fact and expert witnesses, including (without limitation)

   corporate representatives, employees (present and former), and Wyndham timeshare owners.

   The parties reserve the right to name additional individuals to be deposed as they are revealed

   through discovery.    At this time, the parties are unable to agree regarding the length of

   depositions.

          Plaintiffs: Wyndham believes the total number of depositions should be limited to 25

   depositions, not including Corporate Representatives and Expert Depositions.

          DC Law: DC Law believes the total number of depositions could be over 50 depositions.

   Specifically, DC Law believes it is entitled to depose each timeshare owner whose contract

   Plaintiffs allege DC Law tortiously interfered with as well as sales agents and/or sales managers

   who sold those timeshare owners a timeshare and other depositions, which may be necessary as

   revealed through discovery.

          Newton Defendants: The Newton Defendants believe a limit of 25 depositions would

   impede due process because Plaintiffs are contending that several thousand timeshare owners

                                                 -12-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 13 of 16



   have been defrauded, and in relation thereto it appears that the Court may require the selection of

   40 timeshare owners to be used as a sample in relation to establishing liability. As such, each of

   the 40 timeshare owners, and perhaps many more, may need to be deposed by the Parties to

   determine whether any of these alleged timeshare owners were defrauded or not. It is, therefore,

   not possible for the Newton Defendants to identify a number of depositions that may be required

   in this action other than to say it will likely require at least 40 depositions of timeshare owners in

   addition to each of the 11 Defendants’ Corporate Representatives and expert witnesses.

          The Newton Defendants specifically object to Plaintiffs' attempt to limit depositions of

   timeshare owners to 25 at this time for the reasons stated above.

          USCA Defendants: The USCA Defendants believes the total number of depositions

   should be limited to 50 depositions, not including Corporate Representatives and Expert

   Depositions. This number includes purported identified clients from the client list (of nearly

   3,000 people) identified by Wyndham.

      9. Issues about Claims of Privilege or of Protection as Trial-Preparation Materials:

          The parties have agreed to the entry of a Protective Order regarding designation of

   documents as confidential and attorneys’ eyes only which has been submitted to the Court for

   approval.

      10. Changes in the Limitations on Discovery Imposed by the Federal Rules of Civil
          Procedure and the Local Rules:

          At this stage, there are no proposed changes in the limitations on discovery imposed by

   the Federal Rules of Civil Procedure and the Local Rules of the Southern District of Florida

   other than the number and length of depositions addressed supra.




                                                   -13-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 14 of 16



      11. Mediation or a Settlement Conference with a Magistrate Judge prior to the Close of
          Discovery:

      Settlement is unlikely in this case at this juncture, therefore the parties do not think a

   mediation or settlement conference with a Magistrate Judge prior to the close of discovery would

   be helpful.

      12. Proposed Deadlines & Scheduling Order:

          The parties are unable to agree on a trial date or scheduling. Their respective positions are

   set forth below:

          Plaintiffs: Wyndham believes that a trial date in May of 2020 is appropriate. Wyndham

   request that the following timeframes are appropriate for deadlines and a scheduling order;

   however, the parties are unable to agree upon a trial date.

          Answers and Affirmative Defenses: June 21, 2019.

          Joinder of Additional Parties and Amend Pleadings: July 21, 2019.

          Plaintiffs’ Expert Disclosure: 220 days prior to trial

          Defendants’ Expert Disclosure: 190 days prior to trial

          Rebuttal Expert Disclosure: 175 days prior to trial

          Witness Lists: 160 days prior to trial

          Discovery Cut-Off: 120 days prior to trial

          Pretrial Motions (Daubert, Motions In Limine, Summary Judgment): 90 days prior to trial

          Mediation: 75 days prior to trial

          Joint Pretrial Stipulation & Deposition Designations: 60 days prior to trial

          Objections to Deposition Designations & Counter Designations: 30 days prior to trial

          Jury Instructions & Proposed Findings of Fact: 14 days prior to trial


                                                   -14-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 15 of 16



             DC Law: DC Law believes that a trial date in July of 2020 is appropriate.

             Newton Defendants: As this Court is aware, this case is related to the case known as

   Diamond Resorts International, Inc. et. al. v. U.S. Consumer Attorneys, P.A., et. al., Case No.

   Case No. 9:18-cv-80311-ROSENBERG/REINHART (the "Diamond Action"). The Diamond

   Action was set for trial in March 2020. Until on or about June 6, 2019, Plaintiffs in this case

   were represented by the same attorneys of record. Now that the Plaintiffs in this case and the

   plaintiffs in the Diamond Action are not represented by the same counsel, there is a serious

   concern that the two actions, brought by plaintiffs with billions of dollars in revenues, will

   attempt to use the two actions as a means of inflicting enormous costs upon Defendants. The

   Newton Defendants therefore request that this action not run side by side with the Diamond

   Action.     The Newton Defendants request that dates not be set at this time, but rather that the

   Court permit the parties to engage in discovery, and to file a joint status report in 90 days at

   which time the parties would be in a better position to set timeframes and deadlines. In any

   event, trial in this case should not be set until November 2020 at the earliest.

             USCA Defendants: The USCA Defendants believe that an October 2020 trial date is

   appropriate.


   Dated: June 11, 2019.




                                                   -15-
Case 9:18-cv-81251-BER Document 117 Entered on FLSD Docket 06/11/2019 Page 16 of 16


   /s/ Alfred J. Bennington, Jr._____                /s/ Sheena D. Smith_________________
   Alfred J. Bennington, Jr., Esq.                   Sheena D. Smith, Esq.
   Florida Bar No. 0404985                           Email: Sheena.Smith@csklegal.com
   Email: bbennington@shutts.com                     Jonathan Vine, Esq.
   Glennys Ortega Rubin, Esq.                        Email: jonathan.vine@csklegal.com
   Florida Bar No. 556361                            COLE, SCOTT & KISSANE, P.A.
   Email: grubin@shutts.com                          Esperante Building
   SHUTTS & BOWEN LLP                                222 Lakeview Ave., Ste. 222
   300 South Orange Avenue, Suite 1600               W. Palm Beach, FL 33401
   Orlando, Florida 32801                            Telephone: 561-383-9203
   Telephone: (407) 835-6755                         Facsimile: 561-683-8977
   Facsimile: (407) 849-7255
                                                     Attorney for Defendants, DC Capital Law
   and                                               Firm, LLP

   Daniel J. Barsky, Esq.                            /s/ Jeffrey Wittenberg________________
   Florida Bar No. 25713                             Dwayne A. Robinson, Esq.
   Email: dbarsky@shutts.com                         Email: drobinson@kttlaw.com
   SHUTTS & BOWEN LLP                                Javier A. Lopez, Esq.
   200 South Biscayne Boulevard, Suite 4100          Email: jal@kttlaw.com
   Miami, Florida 33131                              KOZYAK TROPIN & THROCKMORTON
   Telephone: (561) 650-8518                         LLP
   Facsimile: (561) 822-5527                         2525 Ponce de Leon Blvd., 9th Floor
                                                     Coral Gables, FL 33134
                                                     Telephone: 305-372-1800
   /s/ Matthew Fornaro, Esq._________
   Matthew Fornaro, Esq.                             And
   Email: mfornaro@fornarolegal.com
   Matthew Fornaro, P.A.                            Jeffrey Wittenberg, Esq. (Pro Hac Vice
   11555 Heron Bay Boulevard                        pending)
   Suite 200                                        Email: jeffrey@wittenberglawyers.com
   Coral Springs, Florida 33076                     WITTENBERG LAW APC
                                                    401 Wilshire Blvd., Floor 12
   Counsel for Defendants, US Consumer Attorneys, Santa Monica, CA 90401
   P.A., Henry Portner, Esq. and Robert A. Sussman, Telephone: 310-295-2010
   Pluto Marketing Inc., and 1Planetmedia Inc.
                                                    Ryan J. Clarkson, Esq. (Pro Hac Vice
                                                    pending)
                                                    Email: rclarkson@clarksonlawfirm.com
                                                    CLARKSON LAW FIRM, P.C.
                                                    9255 Sunset Blvd., Ste. 804
                                                    Los Angeles, CA 90069
                                                    Telephone: 213-788-4050
                                                    Facsimile: 213-788-4070
                                                    Attorneys for Defendants, Newton Group
                                                    Transfers, LLC and The Newton Group, ESA
                                                    LLC


                                              -16-
